                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


TIANT HUTCHINSON,

      Plaintiff,

v.                                         Case No.: 4:20cv18-MW/MAF

DR. A. CORTES,
DR. NAYYER ISLAM,
and DR. A. VARONA,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 63. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 63, is accepted and adopted as

this Court’s opinion. Defendant Cortes’s motion to dismiss, ECF No. 49, is

GRANTED. Defendant Islam’s motion to dismiss, ECF No. 38, is GRANTED in

part and DENIED in part. Plaintiff’s state law claims against Defendants Cortes
and Islam are dismissed, but the Eighth Amendment claims may proceed. The Clerk

shall remand this case to the Magistrate Judge for further proceedings.

      SO ORDERED on May 4, 2021.

                                      s/Mark E. Walker
                                      Chief United States District Judge




                                         2
